Citation Nr: 1609454	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  13-07 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss. 

2.  Entitlement to an effective date earlier than November 3, 2011, for the grant of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to August 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issues on appeal, with the exception of VA treatment records already considered by the RO.

The issue of a higher evaluation for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran first filed a claim for service connection for tinnitus on November 3, 2011; no earlier record constitutes a formal or informal claim for this benefit.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 3, 2011, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In this case, the Veteran is challenging the effective date assigned for the grant of service connection for tinnitus.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  The record includes written statements provided by the Veteran and his representative.  In addition, the Veteran was afforded an adequate VA examination in February 2012 in connection with his service connection claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The effective date for an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the effective date is the later of the date of receipt of the claim or the date entitlement to service connection arose.  38 C.F.R. § 3.400(b)(2).

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments implement the concept of an intent to file a claim for benefits, which operates similarly to the informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats.  The amendments also eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 3.1(p), 3.151, 3.155).  The amendments apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply, as provided below.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that November 3, 2011, the date of the original claim for tinnitus, is the proper date for the grant of service connection for tinnitus.

The Veteran has disagreed with the effective date assigned for the grant of service connection for tinnitus.  Specifically, the Veteran and his representative have contended that his July 2009 original compensation claim reasonably raised the issue of service connection for tinnitus.  The Veteran has also indicated that he had tinnitus at the time of the filing of his original compensation claim, but he was not aware of the term "tinnitus" and experienced a "buzzing" or "rushing" sound, as opposed to a "ringing."  See, e.g., March 2013 written statement; February 2016 written appellate brief.

In July 2009, the Veteran filed an original compensation claim in which he requested service connection for hearing loss.  An August 2009 private treatment record noted a long history of hearing loss, but did not mention tinnitus or any reports of other ear problems.  A September 2009 statement from the Veteran noted that his hearing deteriorated during service.  He noted that while wearing hearing aids, the ambient noise has been unbearable.  A November 2009 VA examination stated that there was no current complaint of tinnitus.  

In an unappealed March 2010 rating decision, the RO granted service connection for bilateral hearing loss effective the date of receipt of that claim.  The Veteran then filed a claim for service connection for tinnitus on November 3, 2011.  VA treatment records dated in 2010 and 2011 do not contain any mention of tinnitus or other ear symptoms.  A February 2012 VA examination was conducted, in which the examiner diagnosed tinnitus and found it was related to the Veteran's hearing loss.  In the February 2012 rating decision, the RO granted service connection for tinnitus effective the date of receipt of the November 2011 claim.

On review, the record does not contain any earlier communication indicating an intent to file a service connection claim for tinnitus.  In the July 2009 claim, the Veteran specifically listed his claimed disability as hearing loss; he did not list or otherwise reference tinnitus or ringing, buzzing, or rushing in his ears.  The Board acknowledges the Veteran's reports that he was not aware of the term tinnitus and that he would not describe his relevant symptoms as a ringing; however, the submission does not otherwise contain a general description of ear problems or a reported buzzing or rushing in the head or ears separate from the claimed hearing loss.  As such, it is not evident that the Veteran intended to file a claim for tinnitus as part of his original compensation claim in July 2009.  Similarly, the evidence submitted in connection with that claim, including private treatment records and lay statements, does not address complaints or findings referable to problems other than hearing loss.  See, e.g., August 2009 private treatment records and August 2009 and September 2009 lay statements.  On the other hand, the Veteran specifically requested an increased evaluation for the bilateral hearing loss disability and service connection for tinnitus in his November 2011 claim.  VA is obligated to consider all possible bases for compensation; however, this does not mean that it is required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"); see also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Regarding the date of entitlement, to the extent that the Veteran has contended that he is entitled to an earlier effective date because his tinnitus began prior to the date of the November 2011 claim, even assuming that the evidence shows that the Veteran met the requirements for service connection prior to that time, the effective date for an award based on an original claim (i.e., the first claim filed for that benefit) cannot be earlier than the date of VA's receipt of the claim.  The Board notes that the Veteran is competent to report such symptoms as tinnitus, to include date of onset; however, this date is before the date of claim and thus the date of claim is the later of the two.  Moreover, although the date of a VA or service department hospitalization or examination may be accepted as an informal claim in some instances, that regulation is not applicable to original service connection claims, as is the case here.  See MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (holding that medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical records had not previously been determined to be service-connected); Brannon, 12 Vet. App. at 35 (holding that medical evidence did not constitute an informal original claim under section 3.155(a) for secondary service connection for a psychiatric condition, because "[t]he mere presence of the medical evidence does not establish an intent on the part of the veteran to seek secondary service connection for the psychiatric condition.").

Based on the foregoing, the Board concludes that a formal or informal claim for service connection for tinnitus was not received prior to the claim submitted on November 3, 2011, the effective date currently assigned.  As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to an effective date earlier than November 3, 2011, for the grant of service connection for tinnitus is denied.


REMAND

First, remand is required for the hearing loss claim because there may be outstanding, relevant VA treatment records based on notations in the VA treatment records, as detailed in the directives below.

Second, remand is required for the hearing loss claim for an additional examination. The most recent VA examination was in February 2012, which was over four years ago.  Thereafter, the Veteran's representative essentially alleged that this disability had increased in severity since that time.  See, e.g., February 2016 written appellate brief.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Based on the foregoing, a more recent examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of VA treatment, including audiogram results.  The request for records should include a search for the audiogram results noted to be available in the December 20, 2011 VA treatment record.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran a VA examination to ascertain the severity and manifestations of his service-connected bilateral hearing loss.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed, including the Maryland CNC test and a puretone audiometry test.  The claims file must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The examiner must report all signs and symptoms necessary for evaluating the Veteran's bilateral hearing loss disability under the rating criteria and in accordance with the appropriate Disability Benefits Questionnaire worksheet.  He or she must also discuss the effect of the Veteran's hearing loss on his occupational functioning and daily activities. 

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


